Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-16 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 9 recite the limitation “receiving results of the *** (first/second) survey and imputing the results into a computer.”  Examiner is unable to find support for imputing second survey results.  The specification states that the results of subsequent surveys are compiled and 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-9 and 11-16).  Accordingly, claims 1-9 and 11-16 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

A method for analyzing and reducing medical professional burnout, the method comprising: 
-conducting a first survey of individual medical professionals in a healthcare organization on a computer, the first survey having first survey questions requiring free form text entry answers; 
-receiving results of the first survey and imputing the results into a second computer; 
-compiling and analyzing the results of the first survey using computer artificial intelligence to determine levels of medical professional burnout and organizational stress at the time of the first survey at an individual, unit-level and organizational level; 
-generating an electronic dashboard summarizing the levels of medical professional burnout and organizational stress at the time of the first survey at the individual, unit-level and organizational level; 
-delivering actionable results and educational tools based on the levels of medical professional burnout and organizational stress determined in the first survey to the individual medical professionals and the healthcare organization; 
-conducting a second survey on the computer, which is the second survey being different than the first survey, the second survey having at least one question which is different from the questions of the first survey, the second survey having second survey questions requiring free form text entry answers; 
-receiving results of the second survey and imputing the results into a computer; 
-compiling and analyzing the results of the second survey using computer artificial intelligence to determine levels of medical professional burnout and organizational stress at the time of the second survey at the individual, unit-level and organizational level; 
comparing the levels of medical professional burnout and organizational stress from the first survey to the levels of medical professional burnout and organizational stress at the second survey at the individual, unit-level and organizational level; 
-updating the electronic dashboard summarizing the levels of medical professional burnout and organizational stress at the time of the second survey at the individual, unit-level and organizational level and the comparison of the levels of medical professional burnout and organizational stress from the first survey to the levels of medical professional burnout and organizational stress at the second survey at the individual, unit-level and organizational level, allowing leadership of the healthcare organization to view to track progress and improvements in the organization; 
-delivering actionable results and educational tools based on the levels of medical professional burnout and organizational stress at the time of the second survey determined in the second survey to the individual medical professional and the healthcare organization.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because conducting surveys with medical professionals, providing them level of burnout and stress, and giving them educational tools to manage burnout and stress is managing medical professional’s behavior (i.e. managing personal behavior).  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because analyzing results of the first and second surveys and comparing the results to determine the level of burnout and stress can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether

§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method for analyzing and reducing medical professional burnout, the method comprising: 
-conducting a first survey of individual medical professionals in a healthcare organization on a computer (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 16 of the specification), the first survey having first survey questions requiring free form text entry answers (mere field of use limitation, see MPEP 2106.05(h)); 
-receiving results of the first survey and imputing the results into a second computer (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 16 of the specification); 
-compiling and analyzing the results of the first survey using computer artificial intelligence (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 23 of the specification) to determine levels of medical professional burnout and organizational stress at the time of the first survey at an individual, unit-level and organizational level; 
generating an electronic dashboard (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 16 of the specification) summarizing the levels of medical professional burnout and organizational stress at the time of the first survey at the individual, unit-level and organizational level; 
-delivering actionable results and educational tools based on the levels of medical professional burnout and organizational stress determined in the first survey to the individual medical professionals and the healthcare organization; 
-conducting a second survey on the computer (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 16 of the specification), which is the second survey being different than the first survey, the second survey having at least one question which is different from the questions of the first survey, the second survey having second survey questions requiring free form text entry answers (mere field of use limitation as noted below, see MPEP 2106.05(h)); 
-receiving results of the second survey and imputing the results into a computer (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 16 of the specification); 
-compiling and analyzing the results of the second survey using computer artificial intelligence (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 23 of the specification) to determine levels of medical professional burnout and organizational stress at the time of the second survey at the individual, unit-level and organizational level; 
-comparing the levels of medical professional burnout and organizational stress from the first survey to the levels of medical professional burnout and organizational stress at the second survey at the individual, unit-level and organizational level; 
updating the electronic dashboard summarizing (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 16 of the specification) the levels of medical professional burnout and organizational stress at the time of the second survey at the individual, unit-level and organizational level and the comparison of the levels of medical professional burnout and organizational stress from the first survey to the levels of medical professional burnout and organizational stress at the second survey at the individual, unit-level and organizational level, allowing leadership of the healthcare organization to view to track progress and improvements in the organization; 
-delivering actionable results and educational tools based on the levels of medical professional burnout and organizational stress at the time of the second survey determined in the second survey to the individual medical professional and the healthcare organization.
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such 
For these reasons, representative independent claim 9 and analogous independent claim
1 do not recite additional elements that integrate the judicial exception into a practical
application. Accordingly, representative independent claim 9 and analogous independent claim
1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claim 2: The claim specifies conducting subsequent surveys, analyzing the results, and delivering actionable results, which could be performed in the human mind.
Claims 3-4, 11-12: The claims specify providing a report, which adds insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)).
Claims 5 and 13: The claim specifies educational tools being videos, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 6 and 14: The claim specifies educational tools including self-help tools, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 7-8 and 15-16: The claims specify survey questions being customized, which does not more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).


Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 8 and 12 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as conducting a first survey, receiving results of the first survey, generating a dashboard with levels of burnout summary from first survey results, delivering results and educational tools based on the level, conducting a second survey, receiving results of the second survey, updating dashboard, and delivering actionable results, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); compiling and analyzing results of the first and Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-4 and 11-12, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-4, 11-12, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-9 and 11-16 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Allowable Subject Matter
Claims 1-9 and 11-16 are allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter: prior arts fail to teach a generation of a dashboard showing levels of medical professional burnout and organizational stress and consistently updating the information based on new survey results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williams, Shawn, and Stanley Innes. “Burnout among chiropractic practitioners: real or imagined an exploratory study protocol.” Chiropractic & manual therapies
Popa-Velea, Ovidiu et al. “Factors Associated with Burnout in Medical Academia: An Exploratory Analysis of Romanian and Moldavian Physicians.” International journal of environmental research and public health vol. 16,13 2382. 4 Jul. 2019, doi:10.3390/ijerph16132382
Kikuchi et al. – WO 2015037281
Sato et al. – WO 2011/158939
Badenes et al. – U.S. 20170258384
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626